PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Patent No. 8,632,087			:
Issued:    January 21, 2014			:	ON PETITION
Application Number:	12/589,243		:
Filed: October 20, 2009			:
Attorney Docket No. 


This is in reply to the petition under 37 CFR 1.378(b) filed on March 23, 2021, to reinstate the above-noted patent.

The petition is dismissed.

The rules and statutory provisions governing the operations of the U.S. Patent and Trademark Office require payment of a petition fee under 37 CFR 1.17(m) for each maintenance fee that is missed1. Office records indicate that the patentee is a small entity for fee payment purposes and no certification under 37 CFR 1.29 is of record certifying that the patentee is a micro-entity for fee payment purposes. The petition fee under 37 CFR 1.17(m) is $1,050.00 for the small entity and the 3.5-year maintenance fee is $1,000.00 for the small entity. The Office is in receipt of the $1,025.00.

 No consideration on the merits can be given to the petition until the total amount for the fees for the petition under 37 CFR 1.378(b) is received or patentee files an appropriate certification of micro-entity status under 37 CFR 1.29 (enclosed).

The address cited on the petition differs from the address of record. A courtesy copy of this decision is being sent to the address cited on the petition. All future correspondence will be 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450


By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web2 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3222.  

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET 
                                                                                                                                                                                                       Enclosure: Form PTO/SB/15A

Cc:
Thomas Coghill, Jr.
9001 GA HWY 21
Suite 214
Point Wentworth, Georgia 31407







    
        
            
        
            
    

    
        1 Section 2590 of the Manual of Patent Examining Procedure provides, in part, that:
        
        37 CFR 1.378(a) provides that the Director of the Office may accept the payment of any maintenance fee due on a patent based on an expiration of the patent if, upon petition, the delay in payment of the maintenance fee is shown to the satisfaction of the Director of the Office to have been unintentional. The appropriate petition fee set forth in 37 CFR 1.17(m) must be paid as a condition of accepting payment of the maintenance fee. If multiple maintenance fees due on a single patent have not been paid, a separate petition fee is required for each delayed maintenance fee payment. A statement that the delay in payment of the maintenance fee was unintentional is also required with respect to each delayed maintenance fee payment. While the patentee can include the statements of unintentional delay in a single petition (if desired), a separate petition fee is required for each delayed maintenance fee payment. If the Director of the Office accepts payment of the maintenance fee upon petition, the patent shall be considered as not having expired but will be subject to the intervening rights and provisions of 35 U.S.C. 41(c)(2).
        2 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)